856 F.2d 716
Clara WATSON, Plaintiff-Appellant,v.FORT WORTH BANK & TRUST, Defendant-Appellee.
No. 85-1074.
United States Court of Appeals,Fifth Circuit.
Sept. 15, 1988.

Appeal from the United States District Court for the Northern District of Texas, Eldon B. Mahon, Judge.
Prior Report:  --- U.S. ----, 108 S.Ct. 2777, 101 L.Ed.2d 827.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GOLDBERG, KING and JOHNSON, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that appellant Clara Watson's motion for judgment is DENIED.


2
IT IS FURTHER ORDERED that appellee Fort Worth Bank & Trust's motion for judgment is DENIED.


3
Instead, this cause is remanded to the District Court for proceedings not inconsistent with the Supreme Court's opinion in this cause.